PER CURIAM:
During fiscal year 1975-76, employees of the West Virginia Penitentiary made credit card purchases from claimant, and at the end of the fiscal year a balance of $514.75 was due and owing the claimant. The amount due and owing is not disputed by respondent, but they assert that there were not sufficient funds on hand at the close of the fiscal year from which this claim could have been paid.
Under this factual situation we are compelled to disallow the claim for the reason set forth in the opinion of this Court heretofore filed in deciding the claims of Airkem Sales and Service, et al v. Department of Mental Health, 8 Ct. Cl. 180 (1971) to which reference is hereby made.
This decision is also applicable to the pending claims of Reynolds Memorial Hospital vs. Department of Public Institutions, Claim No. CC-76-94; Standard Exterminating Company vs. Department of Public Institutions, Claim No. CC-76-96; Ohio Valley Drug Company vs. Department of Public Institutions, Claim No. CC-76-98; Wheeling Electric Company vs. Department of Public Institutions, Claim No. CC-76-103; and C & P Telephone Company of W.Va. vs. Department of Public Institutions, Claim No. CC-76-105, and the claims are disallowed in those claims as is the claim in the subject case.
Claims disallowed.